ACCEPTED
                                                                            03-15-00204-CV
                                                                                    7293604
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       10/8/2015 2:37:48 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                         No. 03-15-00204-CV

                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        In The Court Of Appeals          AUSTIN, TEXAS
                    For The Third Court Of Appeals   10/8/2015 2:37:48 PM
                             Austin, Texas             JEFFREY D. KYLE
                                                             Clerk


                    SHANON QUINETTE SIMS,
                          Appellant,

                                  v.

          DISTRESSED ASSET SOLUTIONS FUND I, LLC.,
                          Appellee.



ON APPEAL FROM THE COUNTY COURT AT LAW NO. 2 T, TRAVIS COUNTY, TEXAS
                           TRIAL COURT
                    CAUSE NO. C-1-CV-14-007163



  APPELLANT SHANON QUINETTE SIMS’ NOTICE OF NONSUIT


                                E. JASON BILLICK, SBN: 24078230
                                WILLIAM B. GAMMON, SBN: 07611280
                                 GAMMON LAW OFFICE, PLLC
                                1201 Spyglass Drive, Ste. 100
                                Austin, Texas 78746
                                Phone: (512) 472-8909
                                Fax: (888) 545-4279
                                firm@gammonlawoffice.com
TO THE HONORABLE JUSTICES OF THIS COURT:

      NOW COMES Appellant Shanon Quinette Sims, by and through her

attorneys of record, and files this Notice of Nonsuit on Appellee Distressed Asset

Solutions Fund I, LLC., and moves this Court to sign an Order dismissing this

case. The parties have settled.

      WHEREFORE, Appellant requests the Court to sign an Order of Nonsuit on

Appellee Distressed Asset Solutions Fund I, LLC.




                                  Respectfully submitted,


                                  /s/ E. Jason Billick
                                  E. JASON BILLICK, SBN: 24078230
                                  WILLIAM B. GAMMON, SBN: 07611280
                                  GAMMON LAW OFFICE, PLLC
                                  1201 Spyglass Drive, Ste. 100
                                  Austin, Texas 78746
                                  Phone: (512) 472-8909
                                  Fax: (888) 545-4279
                                  firm@gammonlawoffice.com

                                  Counsel for Appellant Shanon Quinette Sims




                                          1
                         CERTIFICATE OF SERVICE

Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5), I hereby certify that

our office has conferred, or made a reasonable attempt to confer, with all other

parties which are listed below about the merits of this motion on the October

8,2015:

Keith McMahon
THE KELLY LEGAL GROUP, PLLC
Counsel for Appellee Distressed Asset Solutions Fund I, LLC.

Method of Contact: Telephone
Results: Agreed to this Notice of Nonsuit


                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

served by Pro-Doc e-service or facsimile on this the 8th day of October 2015:


Keith McMahon
Jeff Kelly
THE KELLY LEGAL GROUP, PLLC
P.O. Box 2125
Austin, Texas 78768
Telephone: (512) 505-0053
Facsimile: (512) 505-0054
Email: jkelly@kellylegalgroup.com

Counsel for Appellee Distressed Asset Solutions Fund I, LLC.



                                      /s/ E. Jason Billick
                                      E. Jason Billick

                                         2